862 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Olayinka SOBAMOWO, Plaintiff--Appellant,v.William V. O'CONNOR, Special Agent, Federal Bureau ofInvestigation, Michael F. Heildenberg, Police Detective atthe Washington, D.C. Metropolitan Police Department, FiveUnknown Federal Bureau of Investigation and Drug EnforcementAdministration Agents, One Unknown Officer, Of the PrinceGeorge's County Police Department in Maryland, JohnMulvaney, Jr., Special Agent at the Federal Bureau ofInvestigation, Two Unknown Officers, United States Marshalat Washington, D.C., William O'Malley, Jr., United StatesAttorney, United States District Court, Washington, D.C.,Defendants--Appellees.
No. 88-7678.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1988.Decided Oct. 27, 1988.

Olayinka Sobamowo, appellant pro se.
Roann Nichols, Office of U.S. Attorney, for appellees.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Olayinka Sobamowo, a federal prisoner, appeals the district court's denial of his motion for appointment of counsel to assist him in prosecuting his civil rights action.  The denial of a motion for appointment of counsel is not appealable prior to the entry of final judgment.   Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.), 56 U.S.L.W. 3267 (U.S. Oct. 13, 1987) (Nos. 86-6884, 86-7132).  Accordingly, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the dispositive issue has recently been authoritatively decided.


2
DISMISSED.